                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


JACK H JONES,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:20-CV-48-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the
case to the Commissioner for further proceedings.


This Judgment Filed and Entered on June 14, 2021, and Copies To:
Daniel R. Lauffer                                           (via CM/ECF electronic notification)
Amanda B. Gilman                                            (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 14, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 4:20-cv-00048-D Document 26 Filed 06/14/21 Page 1 of 1
